UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 9, 2013 E-WASTE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 333-165863 26-4018362 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 101 First Street #493, Los Altos, CA 94022 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code:650-283-2907 ­­­­­ (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 – REGULATION FD Item 7.01 Regulation FD Disclosure On January 9, 2013 the Company issued a press release announcing the modification to the Corporate Business Plan Summary.Management believes that a revised structure for the Company is necessary due to the unexpected erosion of our share price in the market place. The Board of Directors, in conjunction with counsel and investment banking advisors has elected to make the necessary changes.The complete and newly adopted, modified business strategy is attached to this filing as an exhibit. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 – Financial Statements and Exhibits Exhibit No. Description Modified Business Plan Summary Press Release of January 9, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. E-WASTE SYSTEMS, INC. Date: January 11, 2013 By: /s/ Martin Nielson Its: Martin Nielson Chief Executive Officer - 2 -
